Filer’s Name, Address, Phone, Fax, Email:
William H. Gilliam, pro se
9450 SW Gemini Dr.
ECM 38146
Beaverton, OR 97008
Tel 808 647 0610                                                                   UNITED STATES BANKRUPTCY COURT
Bill70Gilliam@gmaiil.com                                                                  DISTRICT OF HAWAII
                                                                                      1132 Bishop Street, Suite 250
                                                                                        Honolulu, Hawaii 96813



                                                                                                                                     H9073‐1 (05/2020)

Debtor:           William H Gilliam                                                                          Case No.:   19-01366
Joint Debtor:
  (if any)
                                                                                                             Chapter:    13
[If Adversary Proceeding, complete information below. Use “et al” if multiple parties.]                      Adversary Proceeding No.:
                                                                                                                 (if applicable)
Plaintiff(s):     Debtor
vs.
Defendant(s):     Square, Inc.

                                                                                                             Hearing Date: Oct. 20, 2020
                              NOTICE OF HEARING                                                              Time:         1:30PM
                 Courtroom – 1132 Bishop Street, Honolulu, Hawaii
                                                                                                             Objections Due:
                    Secod Motion for Turnover                                                                                        Related Dkt No.:
Matter being
heard:

                    Debtor
Moving Party:

NOTICE IS HEREBY GIVEN that this matter is set for hearing at the date and time above. The relief being
requested consists of the following. [Briefly describe the relief sought, including pertinent details.]

NOTE: Participation at this hearing will be telephonic (leave of court not required):
Toll-free number: (866) 390-1828
Access code: 3287676




                U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 181 Filed 09/09/20 Page 1 of 2
Your rights may be affected. You should read the motion or application and the accompanying papers
carefully and discuss them with your attorney if you have one in this bankruptcy case or proceeding. (If you
do not have an attorney, you may wish to consult one.)

If you do not want the court to grant the relief sought in this motion, or if you want the court to consider your
views on the motion, then you or your attorney must file a statement explaining your position not later than
the date below.
          Date response due [enter specific date, and how calculated using the relevant statute, federal or
          local rule, or order shortening time, e.g. X days before hearing or X days after ______________ .]:

                       Oct 7, 2020
             ________________________________              How calculated: per 9014
                             Date



Statements must be filed with the court at:

                                    United States Bankruptcy Court
                                    District of Hawaii
                                    1132 Bishop Street, Suite 250
                                    Honolulu, HI 96813

If you mail your response to the court, you must mail it early enough so the court will receive it on or before
the deadline stated above. The court may disregard any response filed untimely.

You must also mail or transmit a copy to the moving party at:

               Responses to be sent to: William H Gilliam
                                      9450 SW Gemini Dr.
                                      ECM 38146
                                      Beaverton OR 97008
                                      +1808647610
                                      Bill70Gilliam@gmail.com



If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
in the motion or application and may enter an order granting that relief.

If no objection to the relief being sought is filed by the deadline stated above, the court may cancel the
hearing (although certain types of motions will remain on the court’s calendar). If the hearing is canceled, the
court may grant the relief if the moving party promptly files a declaration and request for entry of an order
[local form hib_9021‐1]. If the moving party wishes to proceed with a hearing in the absence of an objection,
the moving party should file a request for the matter to remain on calendar [local form hib_9013‐1c3].



Dated: Sept 9, 2020
       ________________________              William H. Gilliam       pro se
                                          /s/_____________________________________________________
                                              for Movant                 (Print name also if original signature)


        U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 181 Filed 09/09/20 Page 2 of 2
